Citation Nr: 1723095	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2015, the Veteran testified before the undersigned via video conference from the RO.

In an August 2015 decision, the Board reopened the issues of service connection for hepatitis C and service connection for venereal warts on the basis of new and material evidence.

In a March 2016 rating decision, service connection for hemangioma corona of the penis (claimed as venereal warts) was granted and a noncompensable rating was assigned effective March 9, 2007.  Consequently, the matter of service connection for venereal warts is no longer in appellate status.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Hepatitis C is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Legal Standards

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

VA recognizes a number of risk factors for hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  VBA Fast Letter 04-13 (June 29, 2004). 

Relevant Evidence

The Veteran seeks service connection for hepatitis C.  He asserts that he was treated for hepatitis in 1973 or 1974 while in service.  He asserts that he occasionally used intravenous drugs while in service and was hospitalized for liver failure in 1973.  He also maintains that he contracted venereal warts in the summer of 1973 or 1974 from a sexual encounter with a stranger.  The Veteran contends that he should have been granted service connection for his hepatitis C instead of hepatitis B as he has been dealing with hepatitis C since his military service.

The Veteran's service treatment records (STRs) show that on the April 1972 Report of Medical History, the Veteran reported that he had hepatitis in 1971.  Also, in April 1972 the Veteran reported that he had used heroin from early 1971 to March 1971 about a dozen times or less.  On examination, a few needle marks on the right arm were noted but there was no evidence of recent addiction or drug use.  The notation "ND" or "not disqualifying" was written.  Further, the Veteran's entrance examination reported a normal abdomen and viscera.  Otherwise, the STRs do not reveal any complaints, findings, treatment, or diagnosis of hepatitis C.  These records do include a May 1975 notation that the Veteran had been treated for "GC" (gonorrhea) four weeks earlier and was now having intermittent discharge again.  Examination showed, in pertinent part, a yellow discharge, and a papule of the corona and meatus of the penile shaft.  A subsequent gram stain revealed pus cells and g+cocca and rods.  Antibiotics were prescribed.  These records also show treatment for condyloma acuminatum (genital wart) of the penile shaft in July 1975.  The Veteran was prescribed podophyllin.  

Post-service VA medical records do not indicate any complaints, findings, treatment or diagnosis of hepatitis C in close proximity to service.  More recent post-service VA medical records dated in September 2004 reflect a diagnosis of hepatitis C.  VA medical records dated June 2004 indicate a first test for hepatitis C in March 2003.

In a June 2004 hepatitis C questionnaire, the Veteran reported that he had used IV drugs from 1970 to 1974; that he used intranasal cocaine from 1973 to 1974; that he had engaged in high risk sexual activity; that he had used shared toothbrushes or razor blades; and that he had had a blood transfusion at a VA hospital in 1973 or 1974.

In a VA examination in July 2004 provided for individual unemployability, the examiner noted that hepatitis C was more likely than not due to intravenous drug use and high risk sexual activity.  The examiner further noted that the history of hepatitis B was most likely service related.  Service connection for hepatitis B was granted subsequently on the basis that STRs showed that the Veteran was treated for an abdominal condition while on active duty and that this was later shown to be that the Veteran received one month treatment for hepatitis. 

In March 2007, the Veteran underwent an abdominal ultrasound.  The VA radiology provider noted a history of hepatitis C.  The provider noted in his findings that the liver was normal in size and configuration and exhibited a smooth surface.  The provider further noted the impression as unremarkable examination of the liver and normal biliary system and spleen.

In an October 2007 statement, the Veteran's mother confirmed the Veteran's report that he contracted venereal warts in 1973 or 1974 while on temporary duty.  VA medical records from 2009 show a longstanding history of genital warts, treated with podophyllin.

In September 2009, the Veteran was seen in the VA hepatology clinic.  The provider noted the Veteran was diagnosed with hepatitis C which was treated incompletely before.  The provider also noted that the Veteran was previously exposed to hepatitis B, but does not have hepatitis B.  The examiner further noted certain behaviors as described by the Veteran which are known risk factors for contracting hepatitis C.

A VA medical opinion was provided in July 2013 for fibromyalgia as secondary to hepatitis B.  The examiner opined that the claimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner provided the rationale that the Veteran has diagnoses of chronic hepatitis C and fibromyalgia, not hepatitis B.  The examiner further provided that the Veteran has a syndrome called "hepatitis C with arthralgias" and "fibromyalgia," but not "rheumatoid arthritis."  The examiner included medical literature, "Hepatitis C and Fibromyalgia: The Possible Link" dated January 5, 2009, which indicates there is ongoing research regarding potential cause and effect between hepatitis C and fibromyalgia which appears to be more coincidental.

Thereafter, in December 2015, the Veteran was afforded a VA examination.  The examiner opined that it is less likely as not that the Veteran's hepatitis C is caused by or a result of any in-service disease, event or injury to include an in-service car accident, or incurred in service, because there is no objective evidence of hepatitis C between April 28, 1972 and July 25, 1975 or within a year of separation from service.  The examiner further opined that it is as likely as not that hepatitis C was caused by or a result of his admitted drug use, risky sexual activity, sharing a toothbrush and a razor blade, all of which are recognized risk factors for hepatitis C virus infection of liver causing hepatitis C.  The examiner noted that it is not possible to determine the precise percentage contributed by each risk factor to the overall condition of hepatitis C, because there is no method to determine such percentage.

Analysis

The Veteran is currently diagnosed with hepatitis C.  A review of the record shows that the Veteran's hepatitis C was initially shown many years after his military service.  The Veteran's STRs do not contain any complaints of or treatments for hepatitis C.

There are medical opinions of record regarding the etiology of the hepatitis C.

Most examiners have acknowledged the Veteran's history of hepatitis B albeit the July 2013 VA examiner concluded that the Veteran had chronic hepatitis C and fibromyalgia and not hepatitis B; service connection for hepatitis B has been in effect since March 2004.  However, there are also multiple VA medical opinions that ascribe the Veteran's diagnosis of hepatitis C potentially to multiple sources include IV drug use, high risk sexual behavior, and the use of shared toothbrushes and razors.  The July 2004 VA examiner found the Veteran's hepatitis C to be more likely due to intravenous drug use and high risk sexual activity.  The December 2015 VA examiner opined that it was less likely as not that the Veteran's hepatitis C was caused by or a result of any in-service disease, event or injury to include an in-service car accident, or incurred in service, in part because there is no objective evidence of hepatitis C between April 28, 1972 and July 25, 1975 or within a year of separation from service.  However, the Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.  The examiner further opined that it is as likely as not that hepatitis C was caused by or a result of his admitted drug use, risky sexual activity, sharing toothbrush and razors, all of which are recognized risk factors for hepatitis C virus infection of liver causing hepatitis C.  However, significantly, the examiner noted that it is not possible to determine the precise percentage contributed by each risk factor to the overall condition of hepatitis C, because there is no method to determine such percentage.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the examiners were both aware of the Veteran's medical history, provided articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the opinions and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The two most probative opinions as identified above clearly attribute the Veteran's hepatitis, in part, to the Veteran's drug use including IV and intranasal drug use.  The record reflects a long history of substance abuse not only both before and after service, but by the Veteran's own report, also in service.  In this regard, for claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S. C .A. § 105 (West 2014); 38 C .F.R. § 3.301 (a) (2016).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C .F.R. § 3.301 (c)(3) (2016).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  The Board finds that the Veteran's substance abuse and addiction constitutes willful misconduct, and service connection for hepatitis C based on IV or intranasal drug abuse cannot be established.  38 U.S. C .A. § 105 (West 2014); 38 C .F.R. § 3.301.

However, both the 2004 and the 2015 VA examiners have attributed the Veteran's hepatitic C, in part, to high risk sexual activity although neither specifically identified the occurrence of such behavior to that in service.  In addition, the 2015 VA examiner also noted other risk factors of the Veteran in addition to the drug use and risky sexual behavior to include the use of shared razors or toothbrushes.  However, and more importantly, he was unable to determine (and in fact, said it was not possible) the precise percentage contributed by each risk factor to the overall condition of hepatitis C, because there is no method to determine such percentage.  In this regard, the Veteran has asserted that he engaged in risky sexual behavior in service that such behavior not only resulted in his hepatitic C but also led to him contracting genital warts.  As noted above, service treatment records show treatment for condyloma acuminatum as well as gonorrhea which strongly suggests that the Veteran was engaging in high risk sexual activity in service.  Service connection has also been established for hemangioma corona of the penis with residual scarring, and post-service records show a long history of treatment for genital warts which appear to have had its onset in service.  Thus, the Board accepts that the Veteran was exposed to this risk factor during service.  Although the Veteran clearly has other significant risk factors for hepatitis C, the most significant of which is his longstanding history of drug use, the 2015 VA examiner was unable to determine which of the Veteran's risk factors played the likeliest role in the transmission of hepatitis C, and in fact, the law does not require him to render such an opinion in this case where as the examiner noted, it is not possible to determine the precise percentage contributed by each risk factor to the overall condition of hepatitis C, because there is no method to determine such percentage.

Thus, while the Veteran was exposed to various pre- and post-service risk factors, there is also positive evidence in this case relating hepatitis C to service.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the evidence is in equipoise.  Accordingly, service connection for hepatitis C is warranted.





							(Continued on the next page)

ORDER

Service connection for hepatitis C is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


